Case 1:16-cr-00475-SOM Document 132 Filed 05/13/21 Page 1 of 10   PageID #: 765



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CR. NO. 16-00475-SOM-01
                               )
           Plaintiff,          )          ORDER DENYING DEFENDANT
                               )          CHRISTOPHER ABEL NIETO’S
                               )          MOTION FOR COMPASSIONATE
                               )          RELEASE
      vs.                      )
                               )
 CHRISTOPHER ABEL NIETO,       )
                               )
           Defendant.          )
                               )
 _____________________________ )

           ORDER DENYING DEFENDANT CHRISTOPHER ABEL NIETO’S
                   MOTION FOR COMPASSIONATE RELEASE

 I.         INTRODUCTION.

            In 2016, this court sentenced Defendant Christopher

 Abel Nieto to 168 months of incarceration, five years of

 supervised release, and a $100 special assessment on one count of

 having conspired to distribute and possess with intent to

 distribute 500 grams or more of methamphetamine.          See ECF No. 87.

 Nieto is incarcerated at the minimum security satellite camp at

 USP Atwater.    He has served approximately 58 months of his

 sentence and has a projected release date of June 25, 2028.            See

 ECF No. 118-1, PageID # 577.

            Nieto moves for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A).     The primary basis for his motion is the COVID-

 19 pandemic.    Nieto contends that several underlying medical

 conditions make him vulnerable to severe complications if he

 contracts COVID-19.     After considering Nieto’s medical
Case 1:16-cr-00475-SOM Document 132 Filed 05/13/21 Page 2 of 10   PageID #: 766



 conditions, the time remaining on his sentence, and his history,

 this court concludes that he has not demonstrated that

 extraordinary and compelling circumstances warrant a reduction in

 his sentence.

 II.        ANALYSIS.

            Nieto’s compassionate release request is governed by 18

 U.S.C. § 3582(c)(1)(A), which provides:

            [T]he court . . . upon motion of the
            defendant after the defendant has fully
            exhausted all administrative rights to appeal
            a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse
            of 30 days from the receipt of such a request
            by the warden of the defendant’s facility,
            whichever is earlier, may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons
            warrant such a reduction . . . .

            and that such a reduction is consistent with
            applicable policy statements issued by the
            Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 his administrative remedies or that 30 days have passed since he

 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

                                      2
Case 1:16-cr-00475-SOM Document 132 Filed 05/13/21 Page 3 of 10   PageID #: 767



 reduction; and (3) find that such a reduction is consistent with

 Sentencing Commission’s policy statements (assuming there are any

 policy statements applicable to this motion).         See United States

 v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

            A.    Nieto Has Satisfied the Time-lapse Requirement of
                  18 U.S.C. § 3582(c)(1)(A).

            Nieto submitted an administrative compassionate release

 request to the warden of his prison, who denied that request more

 than 30 days before the filing of this motion.          See ECF No. 111-

 4, PageID # 532.     The Government concedes that Nieto has

 therefore satisfied the time-lapse requirement of 18 U.S.C.

 § 3582(c)(1)(A).     See ECF No. 122, PageID # 665.

            B.    This Court Has Discretion in Determining Whether
                  Extraordinary and Compelling Reasons Justify a
                  Reduced Sentence.

            This court turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.     In orders addressing compassionate release

 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

            This court has also stated that, in reading

 § 3582(c)(1)(A) as providing for considerable judicial

 discretion, the court is well aware of the absence of an amended



                                      3
Case 1:16-cr-00475-SOM Document 132 Filed 05/13/21 Page 4 of 10   PageID #: 768



 policy statement from the Sentencing Commission reflecting the

 discretion given to courts when Congress amended the statute to

 allow inmates themselves to file compassionate release motions.

 United States v. Mau, 2020 WL 6153581 (D. Haw. Oct. 20, 2020);

 United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10,

 2020); United States v. Cisneros, 2020 WL 3065103, at *2 (D. Haw.

 Jun. 9, 2020); United States v. Kamaka, 2020 WL 2820139, at *3

 (D. Haw. May 29, 2020).      Specifically, this court has recognized

 that an Application Note to a relevant sentencing guideline is

 outdated.   This court continues to view its discretion as not

 limited by Sentencing Commission pronouncements that are now at

 odds with the congressional intent behind recent statutory

 amendments.    Mau, 2020 WL 6153581; see also United States v.

 Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020) (“[W]e read the

 Guideline as surviving, but now applying only to those motions

 that the BOP has made.”); cf. United States v. Ruffin, 978 F.3d

 1000, 1007-08 (6th Cir. 2020) (noting that some courts have held

 that the Application Note is not “applicable,” but not deciding

 the issue).

             Recently, the Ninth Circuit has expressly recognized

 that there is no applicable Sentencing Commission policy

 statement governing compassionate release motions filed by

 defendants under § 3582(c)(1)(A).        Nevertheless, while the

 Sentencing Commission’s statements in U.S.S.G § 1B1.13 are not


                                      4
Case 1:16-cr-00475-SOM Document 132 Filed 05/13/21 Page 5 of 10   PageID #: 769



 applicable policy statements that are binding on this court, they

 may inform this court’s discretion.         See United States v. Aruda,

 993 F.3d 797, 801-02 (9th Cir. 2021) (per curiam).

            C.    Nieto Has Not Demonstrated That Extraordinary and
                  Compelling Circumstances Justify His Early
                  Release, or That the Requested Reduction Would Be
                  Consistent with Any Applicable Sentencing
                  Commission Policy Statement.

            Nieto contends that this court should exercise its

 discretion and find that extraordinary and compelling

 circumstances justify his early release.         He relies primarily on

 the risks he faces if he contracts COVID-19, which is present at

 USP Atwater, where he is housed.         While the court acknowledges

 the seriousness of Nieto’s concerns, the COVID-19 pandemic does

 not justify early release at this time.

            According to Nieto, he suffers from several conditions

 that may present particular risks relating to COVID-19, including

 obesity (Nieto is overweight, with a BMI of 28.1), hypertension,

 a history of smoking, a history of substance abuse, and a heart

 murmur.1   ECF No. 118, PageID # 549-550, 556-562; see also ECF

 No. 128, PageID # 748.      Under the CDC’s guidance, some of those


       1
        The only reference to a heart murmur in the record is a
 statement in the Presentence Report that “the defendant stated
 that he was diagnosed with a heart murmur, which causes him
 occasional pain, but he is not currently receiving treatment for
 this condition.” ECF No. 76, PageID # 378. While Nieto posits
 that his heart murmur may indicate that there is a problem
 affecting one of his heart valves, ECF No. 118, PageID # 561-62,
 there is nothing in the record to support that speculation.

                                      5
Case 1:16-cr-00475-SOM Document 132 Filed 05/13/21 Page 6 of 10   PageID #: 770



 conditions may increase his risk of a severe illness if he

 contracts COVID-19.2     However, Nieto is 42 years old; his age

 does not place him in the highest risk category.          While this

 court certainly agrees that Nieto has legitimate concerns about

 contracting COVID-19, his medical conditions, standing alone, are

 not exceptional and compelling reasons that warrant a reduction

 in sentence.

             Several factors mitigate the risks that Nieto faces.

 Most significantly, in March 2021, Nieto tested positive for

 COVID-19.   ECF No. 121, PageID # 619.       He admits that his

 symptoms were “mild.”     ECF No. 118, PageID # 550.       That raises

 two issues.    First, because he did not develop serious

 complications during his March infection, it is not clear that he

 is likely to develop such complications if reinfected.

             Second, although it is possible, it is unlikely that

 Nieto will be infected a second time.        The CDC has acknowledged

 that while “[c]ase of reinfection with COVID-19 have been

 reported, [they] remain rare.”       https://www.cdc.gov/coronavirus/

 2019-ncov/your-health/reinfection.html (last visited May 13,

 2021).    While this court is in no position to make a definitive

 determination about immunity, the combination of Nieto’s lack of

 complications after testing positive and the possibility of some


       2
          https://www.cdc.gov/coronavirus/2019-ncov/
 need-extra-precautions/people-with-medical-conditions.html (last
 visited May 13, 2021).

                                      6
Case 1:16-cr-00475-SOM Document 132 Filed 05/13/21 Page 7 of 10   PageID #: 771



 form of immunity cannot be ignored in any evaluation of whether

 there are extraordinary and compelling reasons warranting a

 reduction in his sentence.

            Moreover, USP Atwater houses 848 inmates, with 85

 inmates in its satellite camp.       See https://www.bop.gov/locations

 /institutions/atw/ (last visited May 13, 2021).          As of the

 morning of May 13, 2021, USP Atwater and its camp had no active

 cases of COVID-19 in its inmate population and two active cases

 of COVID-19 in its staff.      USP Atwater and its camp have had 369

 inmates and 63 staff members recover from COVID-19.          No inmates

 or staff have died at the facility. See

 https://www.bop.gov/coronavirus/index.jsp (last visited May 13,

 2021).   Those numbers demonstrate that USP Atwater at one time

 had a significant COVID-19 problem.        Its COVID-19 problem has

 been reduced but certainly not eliminated.         Nevertheless, the

 relatively low number of current COVID-19 cases does not place

 Nieto at great risk of exposure to COVID-19, even if he is in a

 camp where social distancing is difficult.

            Finally, the court notes that the COVID-19 vaccination

 process at USP Atwater has begun, with 152 staff and 218 inmates

 having been fully vaccinated.       See https://www.bop.gov/

 coronavirus (last visited May 13, 2021).         The record does not

 indicate when a vaccination will be offered to Nieto, but it is

 reasonable to expect that he will have the opportunity to be


                                      7
Case 1:16-cr-00475-SOM Document 132 Filed 05/13/21 Page 8 of 10   PageID #: 772



 vaccinated at some point in the near future.         If he receives a

 vaccine, he will become far less likely to be infected by COVID-

 19 or to suffer serious complications if infected.          See, e.g.,

 Berkeley Lovelace Jr., Pfizer Covid Vaccine Blocks 94% of

 Asymptomatic Infections and 97% of Symptomatic Cases in Israeli

 Study, CNBC, March 11, 2021, https://www.cnbc.com/2021/03/11/

 pfizer-covid-vaccine-blocks-94percent-of-asymptomatic-infections-

 and-97percent-of-symptomatic-cases-in-israeli-study.html; Alex

 Knapp, Lab Study Suggests Pfizer/BioNTech Vaccine Effective

 Against Variants After Second Dose, Forbes, March 8, 2021,

 https://www.forbes.com/sites/alexknapp/2021/03/08/

 lab-study-suggests-pfizerbiontech-vaccine-effective-against-varia

 nts-after-second-dose/?sh.      The possible availability of the

 vaccine in the near future is therefore not something that this

 court can ignore in ruling on Nieto’s compassionate release

 request.

             In evaluating whethis early release is justified, this

 court also must consider the factors set forth in § 3553(a).

 Several of those factors weigh against a finding that

 extraordinary and compelling circumstances justify Nieto’s early

 release.    Two considerations are particularly relevant.         The

 first is the amount of time Nieto has served.         Nieto has served

 58 months of his sentence, with a projected release date of June

 25, 2028.   He has not yet completed half of his sentence.


                                      8
Case 1:16-cr-00475-SOM Document 132 Filed 05/13/21 Page 9 of 10   PageID #: 773



            Nieto contends that, under today’s sentencing regime,

 he may have received a shorter sentence.         He argues that he only

 agreed to a Rule 11(c)(1)(C) sentence of 168 months because that

 plea agreement allowed him to avoid a mandatory 240-month

 sentence or a mandatory life sentence under provisions of the

 First Step Act that have since been repealed.         ECF No. 118,

 PageID # 564-69.     However, in Nieto’s case, the guidelines

 recommended a sentence of between 135 and 168 months.            ECF No.

 76, PageID # 381.     Even if the court assumes both that Nieto

 would not have agreed to a Rule 11(c)(1)(C) sentence under

 today’s law and that he would have received a sentence at the

 bottom of his guidelines range, he still would have had to serve

 135 months in prison.     He has only completed 58 months.        Even if

 Nieto would have received a shorter sentence under today’s law,

 this would not be a case where he would be on the eve of release.

            Second, the court considers Nieto’s criminal history,

 which includes two prior convictions involving the sale of

 methamphetamine, another conviction for possession of

 methamphetamine, a conviction for insurance fraud, and, most

 significantly, a conviction for attempting to intimidate a

 witness in a rape case in 2000.       ECF No. 76, PageID # 371-74.

 That history gives this court some pause.

            It is true that, as Nieto argues, he has made numerous

 attempts to rehabilitate himself while imprisoned.          See ECF No.


                                      9
Case 1:16-cr-00475-SOM Document 132 Filed 05/13/21 Page 10 of 10    PageID #: 774



 118, PageID # 571-73.      However, under § 3582(c)(1)(A), only

 extraordinary and compelling reasons can justify a reduction in

 an inmate’s sentence.      Having considered the amount of time

 remaining on Nieto’s sentence, his history, and the totality of

 the medical information he has submitted, this court determines

 that the reasons raised by Nieto do not rise to the level of

 being extraordinary and compelling reasons warranting a reduction

 in his sentence.

 III.        CONCLUSION.

             Nieto’s request for compassionate release under 18

 U.S.C. § 3582(c)(1)(A) is denied.

             It is so ordered.

             DATED: Honolulu, Hawaii, May 13, 2021.



                                     /s/ Susan Oki Mollway
                                     Susan Oki Mollway
                                     United States District Judge




 United States v. Nieto, Cr. No. 16-00475-SOM-01; ORDER DENYING CHRISTOPHER
 ABEL NIETO'S MOTION FOR COMPASSIONATE RELEASE




                                      10
